Citation Nr: 0407603	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-18 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
November 1961; he died in December 1990.  The appellant is 
the veteran's windowed spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
RO in St. Petersburg, Florida, which denied the appellant's 
claim for nonservice-connected death pension benefits and 
Dependency and Indemnity Compensation (DIC).  The basis for 
the denial was that the appellant was not recognized as the 
surviving spouse because she was not married to the veteran 
one year prior to his death.  A notice of disagreement (NOD) 
was received in March 2001 and a statement of the case (SOC) 
was issued in September 2002.  A substantive appeal was 
received in November 2002.  

A hearing was held before the undersigned at the RO in 
September 2003.  At this time, the appellant waived RO 
consideration of the additional evidence submitted.


FINDINGS OF FACT

1.  The veteran and appellant moved to Florida together to 
live in September or October 1989.

2.  The appellant divorced "R.L.H." in Ohio on September 
[redacted], 1989.

3.  The veteran divorced "L.M.W." in Florida on November 
[redacted], 1989. 

4.  The appellant and veteran were ceremonially married on 
June [redacted], 1990. 

5.  The appellant died December [redacted], 1990 in Florida.

6.  The State of Florida, where the appellant and the veteran 
resided at the time of the veteran's divorce from L.M.W. in 
November 1989, and at the time of his death, does not 
recognize common-law marriages.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.205(b) (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished.

The Board notes that the appellant has been put on notice as 
to the basis for the denial of the claim, and, hence what is 
needed to support the application.  Pursuant to a RO letter 
of September 2002, and by a statement of the case issued in 
September 2002, the appellant has been afforded various 
opportunities to present evidence and argument in support of 
the petition, which she has done.  

The Board finds that the September 2002 letter-which 
indicated to the appellant that VA would attempt to obtain 
records for which the appellant provided sufficient 
information, and, if necessary, authorization-the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by the VA has been met.  
See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).

The Board also points out that, in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004), the United States 
Court of Appeals for Veterans Claims (Court) reveals that 
four elements are required for proper VCAA notice: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims). 

In September 2002 letter, the January 2001 RO decision, and 
the September 2002 statement of the case, the appellant was 
informed of the evidence needed to establish entitlement (the 
first element), what VA would do to obtain evidence for the 
claim (the second element), what evidence was still needed 
from the appellant (the third element), and for the appellant 
to identify all records relevant to the claim (the fourth 
element).  Thus, these communications from the VA to the 
veteran meets all four of the elements for VCAA notice 
identified in Pelegrini.  The undersigned was in direct 
contact with the appellant at the hearing in September 2003, 
providing the appellant with additional notice.  The 
appellant has indicated that she has provided all available 
documents.   

In Pelegrini, Court also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini further held that the Secretary failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  Id at 13.

The rating decision on appeal was rendered in January 2001, 
and all the documents identified above as satisfying VA's 
duties to notify, are dated thereafter.  Consequently, there 
was no pre-adjudication notice in this case.  That 
notwithstanding, the Board finds that the lack of such notice 
was not, in any way, prejudicial to the appellant.  Following 
the September 2001 letter, the RO clearly had the opportunity 
to reevaluate the case.  Furthermore, following the September 
2003 Board hearing, the appellant waived RO consideration of 
the additional evidence submitted by the appellant in support 
of her claim.  Further, the claimant has been provided every 
opportunity to submit evidence, as she has done.  She was 
provided with notice of the appropriate law and regulations.  
She was provided notice of what evidence she needed to 
submit, and notice of what evidence VA would secure on her 
behalf.  She was given ample time to respond, and has done 
so.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

As, under these circumstances, the Board finds that all 
duties to notify and assist
have been met, there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on the claim on 
appeal.

II.  Analysis

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must, among other requirements, have been married 
to the veteran at the time of the veteran's death.  The term 
"surviving spouse" means a person of the opposite sex who was 
the spouse of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death and who has not 
remarried or has not since the death of the veteran lived 
with another person and held him or herself out openly to the 
public to be the spouse of such other person.  See 38 
U.S.C.A. § 101(3).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  See 38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).

In the absence of conflicting information, proof of marriage, 
together with the appellant's certified statement concerning 
the date, place, and circumstances of dissolution of any 
prior marriage may be accepted as establishing a valid 
marriage, provided that such facts, if they were to be 
corroborated by record evidence, could warrant acceptance of 
the marriage as valid.  Where necessary to a determination 
because of conflicting information or protest by a party 
having an interest therein, proof of termination of a prior 
marriage will be shown by proof of death, of a certified copy 
or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decree.  
See 38 C.F.R. § 3.205(b).

Death pension may be paid to a surviving spouse who was 
married to the veteran: (1) One year prior to the veteran's 
death, or (2) For any period of time if a child was born of 
the marriage, or was born to them before the marriage, or (3) 
For Korean War veterans, if the marriage occurred before 
February 1, 1965.  38 C.F.R. § 3.54(a).  DIC payable under 38 
U.S.C.A. § 1310(a) may only be paid to a "surviving spouse" 
of a veteran who died on or after January 1, 1957, who was 
married to the veteran: (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the veteran was 
incurred or aggravated; (2) for one year or more; or (3) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 U.S.C.A. § 1304; 38 
C.F.R. § 3.54(c).

In the present case, it is not disputed that the appellant 
married the veteran on June [redacted], 1990, less than one year 
before the veteran's death on December [redacted], 1990, and more 
than 20 years after service.  No evidence has been presented 
to show, nor has it ever been contended, that the appellant 
and the veteran ever had a child together.  Hence, this case 
turns on the question of whether, given the appellant and 
veteran's alleged relationship prior to December [redacted], 1989, VA 
should, nonetheless, legally recognize the veteran's widow as 
his surviving spouse for VA benefits purposes. 

There remains the possibility that the appellant's 
relationship to the veteran prior to December [redacted], 1989, could 
be deemed to be a valid marriage for VA purposes under 38 
C.F.R. § 3.52.  In written argument submitted by the 
appellant, it is requested that a "deemed valid" marriage 
under 38 C.F.R. § 3.52 be recognized prior to the June [redacted], 
1990 ceremonial marriage based on a common law marriage that 
is alleged to have existed between the veteran and the 
appellant when they moved in together in June 1989 in Ohio.  
During the September 2003 Board hearing, the appellant 
testified that she and the veteran lived together from June 
1989 until his death in December 1990 and that the VA should 
recognize a common-law marriage between her and the veteran 
prior to their ceremonial marriage in June 1990 based on Ohio 
law, which recognized common law marriages in 1989.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of legal impediment, the marriage will 
nevertheless be "deemed valid" if: (a) The marriage 
occurred one year or more before the veteran died or existed 
for any period of time if a child was born of the purported 
marriage or was born to them before such marriage, and (b) 
the claimant entered into the marriage without knowledge of 
the impediment, and (c) the claimant cohabited with the 
veteran continuously from the date of the marriage to the 
date of his or her death, and (d) no claim has been filed by 
a legal surviving spouse who has been found entitled to 
gratuitous death benefits other than accrued monthly benefits 
covering a period prior to the veteran's death.  See 38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  Further, where a 
surviving spouse has submitted proof of marriage and also 
meets the requirements of § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage to the veteran will be accepted, in the absence 
of information to the contrary, as proof of that fact.

It is contended that the veteran and appellant lived together 
as man and wife in June 1989 in Ohio, which then recognized 
common law marriages.  However, the appellant divorced 
"R.L.H." in September 1989 and the veteran divorced 
"L.M.W." in November 1989.  Thus, there were clear 
impediments to VA recognition of any marriage between the 
appellant and the veteran prior to the June 1990 ceremonial 
marriage.  Moreover, as indicated by the appellant herself, 
she was clearly aware of both her marriage and the marriage 
of the appellant in June 1989.  As such, the Board cannot 
conclude that the appellant was without knowledge of a legal 
impediment to the alleged common law marriage that began in 
Ohio in June 1989. 

The Board also finds that the record present no basis to 
recognize a "deemed valid" marriage of at least one year 
prior to the veteran's death.  

As indicated in several documents provided by the appellant 
to the VA, including the November 2002 statement of "L.K.", 
the veteran and appellant moved to Florida together to live 
in September or October 1989.  As the appellant has conceded 
in statements provided to A, the State of Florida, where the 
appellant and the veteran resided at the time of the 
veteran's divorce from L.M.W. in November 1989, and at the 
time of the veteran's death, does not recognize common-law 
marriages.  The appellant has indicated that, in 1989, she 
believed that all states recognized common law marriages.  
However, the fact that the appellant and veteran were 
ceremonially married in June 1990 suggests that she did not 
believe that they were legally married prior to this date.  
Moreover, regardless of whether the appellant had knowledge 
of the fact that Florida did not recognize common law 
marriages in 1989, her union with the veteran before the 
veteran's divorce in November 1989 cannot be considered a 
"deemed valid" marriage for VA purposes because the appellant 
could not have been in a common law marriage with the veteran 
while he was legally married and the appellant was aware of 
this marriage.  

For all the foregoing reasons, the Board must conclude that 
the criteria for recognition of the appellant as the 
surviving spouse for VA death benefits purposes have not been 
met. 




ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for VA death benefits purposes is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



